Citation Nr: 0725703	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-26 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for status post 
fracture with open reduction of the right tibia and fibula.

2.  Entitlement to service connection for a left wrist 
disability, claimed as left wrist tendonitis.

3.  Entitlement to service connection for a left ankle 
disability, claimed as left Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J.H.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The appellant served on active duty from September 7, 2004, 
to October 20, 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In February 2007, the appellant 
testified before the undersigned at a Board hearing at the 
RO.  A transcript of that hearing has been incorporated into 
the claims file. 


FINDINGS OF FACT

1.  The appellant was noted to have a history of a fracture 
of his right tibia and fibula with open reduction upon entry 
into service that did not increase in severity at any time 
during service.

2.  The appellant does not presently have a left wrist 
disability.

3.  The appellant does not presently have a left ankle 
disability.


CONCLUSIONS OF LAW

1.  The appellant does not have a right leg disability that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1153, 5107 (West 2002); 38 C.F.R. § 3.303, 3.306 
(2006).

2.  The appellant does not have a left wrist disability that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  The appellant does not have a left ankle disability that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In the present appeal, the appellant was provided with 
initial notice of the VCAA in November 2004 which was prior 
to the April 2005 rating decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.  

VA has fulfilled its duty to notify the claimant in this 
case.  In the November 2004 letter, the RO informed the 
claimant of the applicable laws and regulations, the evidence 
needed to substantiate the claims, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that this letter explicitly notified the claimant of the need 
to submit any pertinent evidence in his possession.  See 38 
C.F.R. § 3.159(b)(1).  Thus, the Board finds that the notice 
required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claims are being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.  Moreover, the appellant was 
given notice of the disability rating and effective date 
elements in a letter dated in December 2006.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
affording the appellant a VA examination.  He was also 
provided with the opportunity to attend a Board hearing which 
he attended in February 2007.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

Facts

One month prior to the appellant's September 2004 active duty 
status, in August 2004, the appellant reported to a Military 
Enlistment Processing Station (MEPS) for purposes of 
obtaining a medical waiver for enlistment purposes.  A 
medical waiver was necessary due to a documented history of a 
broken right tibia that occurred in October 1993 when the 
appellant was 12 years old.  The evidence presented at the 
August 2004 examination included hospital records from Kosair 
Children's Hospital regarding the appellant's broken tibia in 
October 1993.  These records show that the appellant had been 
a pedestrian when he was struck by a car sustaining a right 
open tibia-fibula fracture.  He underwent irrigation and 
debridement of open ankle fracture with placement of external 
fixator.  The appellant reported during the August 2004 MEPS 
examination that he had had no problems with his right leg 
since the initial injury.  He was given a medical waiver for 
enlistment.  

Service medical records dated in September 2004 show that the 
appellant injured his left wrist and left foot approximately 
one week earlier.  His left wrist began hurting after doing 
pushups, and he developed left ankle pain after "rolling 
it".  The appellant had a noted history of fracture of the 
right tibia/fibula and had been given a waiver.  Running and 
marching were noted to be aggravating factors.  X-ray 
findings demonstrated previous trauma to the appellant's 
right tibia/fibula.  Examination findings revealed that the 
appellant had a slight antalgic gait and full active range of 
motion in the right ankle.  Strength was 5/5.  The appellant 
was unable to perform a full deep knee bend secondary to 
pain.  He was assessed as having right wrist pain, right 
ankle pain, and left Achilles tendonitis.  He was told to 
report to a superior for EPTS (existed prior to service) 
consideration.  The record states that the EPTS was due to 
"deformities at the [lower extremity] that have interfered 
with function to such a degree as to prevent the individual 
from satisfactory training."  

On file is an October 2004 Entrance Physical Standards Board 
Proceeding (EPSBD) form noting that the appellant had been in 
basic combat training for two weeks and was complaining of 
right ankle pain.  He reportedly began suffering from ankle 
pain approximately seven days into training.  He had a 
history of a prior fracture of distal right tibia and fibula 
in October 1993 secondary to a motor vehicle accident.  It is 
noted that he had civilian medical records documenting the 
condition and subsequent surgery which had been revealed at 
his MEPS physical where he was given a medical waiver.  Plain 
films performed in September 2004 revealed well healed right 
distal tibia/fibula fractures.  The appellant was consulted 
to physical therapy where EPTS was recommended due to bony 
deformation of the right distal tibia/fibula.  The appellant 
was noted to have severe pain with marching and training and 
was unable to train with this condition.  Findings at that 
time were without normal limits except what was noted below - 
a positive antalgic gait, right ankle scar and positive 
"TTP" at Achilles tendon insertion on heel.  The appellant 
was diagnosed as having right ankle pain.  The Medical Board 
determined that the appellant did not meet the medical 
fitness standards for enlistment or induction or retention 
under pertinent military provisions.  The Board further 
determined that the disability existed prior to service and 
was not aggravated by service.  

Regarding postservice medical evidence, there is no 
postservice medical evidence showing complaints, treatment or 
diagnoses related to the appellant's right leg, left wrist or 
left leg.  

A February 2005 VA examiner diagnosed the appellant as having 
status post fracture of the right tibia and fibula with open 
reduction, premilitary injury; left Achilles tendonitis per 
history, resolved without residuals, x-rays normal, exam 
normal, no evidence of acute or chronic tendonitis; left 
wrist tendonitis per history, resolved without residual, x-
rays normal, exam normal, no evidence of acute or chronic 
tendonitis.  

In February 2007, the appellant testified at a Board hearing 
that he never sought medical attention, either VA or private, 
for the disabilities he is claiming service connection for.  
He explained that he had been denied treatment by VA and just 
recently obtained insurance.  He said his disabilities began 
hurting immediately after he got out of service.  The 
appellant's father testified that after the appellant had 
been medically cleared from his leg fracture, he took the 
appellant to see one of the best sports doctor in the area, 
Dr. Shay.  He said that Dr. Shay told him that they did a 
great job at "Koser" and that the appellant's leg should 
not cause him any kind of problems and should not prevent him 
from doing anything he wanted to for the rest of his life.  

On file is a February 2007 medical statement from Dr. Shea 
stating that the appellant had been seen in 1994 and was 
released.  

Pertinent Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of inservice aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).



Discussion

Right Leg Disability

Based on the August 2004 MEPS examination report and the 1993 
hospital records presented by the appellant at that time, the 
evidence clearly shows that the appellant had a preexisting 
right leg disability.  This disability, identified as a 
fractured right tibia and fibula in 1993, was noted at the 
time of the appellant's enlistment into active duty.  
38 C.F.R. § 3.304(b)(1).

Service medical records show that the appellant began to 
experience pain in his right leg during basic training and 
that running and marching were aggravating factors.  He was 
diagnosed in September 2004 as having right ankle pain.  As 
noted above, temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The evidence in this case does not show that the appellant's 
underlying right leg condition, as contrasted with his 
symptom of pain, worsened in service.  Although not binding 
on VA's determination, consideration has been given to the 
EPSBD finding that the appellant was unable to train due to 
his preexisting right leg disability and that the condition 
existed prior to service and was not aggravated by service.  

More importantly, the evidence does not show that the 
appellant has "a lasting worsening of the condition."  See 
Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  In this 
regard, the record is devoid of any postservice medical 
evidence that pertains to the appellant's right leg 
condition.  Indeed, the appellant testified in February 2006 
that he never sought medical attention, either VA or private, 
for the disabilities he is claiming service connection for.  

On file is a February 2005 VA examination report that 
reflects a diagnosis of status post fracture of the right 
tibia and fibula with open reduction.  Neither this diagnosis 
nor the examination findings support the presence of a 
lasting worsening right leg disability.  

Consideration has been given to the February 2007 medical 
statement from Dr. Shea stating that the appellant had been 
seen in 1994 and was released.  The appellant submitted this 
evidence in support of his contention that he had been 
medically cleared prior to entering service and had no 
problems with his right leg when he entered service.  
However, this statement does not help the appellant's claim 
inasmuch as there is still no medical evidence showing that 
the appellant has a present right leg disability.

In sum, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for status post fracture with open 
reduction of the right tibia and fibula.  38 U.S.C.A. § 
5107(b).  Overall, clear and unmistakable evidence shows that 
the appellant's right leg fracture preexisted service and was 
not aggravated therein.  Accordingly, the appeal is denied.

Left Wrist and Left Achilles Tendonitis

Service medical records show that the appellant was treated 
in September 2004 for left wrist pain which he said began 
after doing a lot of pushups.  He was diagnosed as having 
left wrist pain.  He was also treated in September 2004 for 
complaints of left ankle pain after "rolling it".  He was 
diagnosed as having Achilles tendonitis on the left.  An 
October 2004 EPSBD report shows that the appellant was found 
to not meet the medical fitness standards for enlistment or 
induction due to a preexisting right ankle disability.  This 
report does not mention left wrist or left ankle problems.  

Regarding postservice medical evidence, there is no 
postservice medical evidence showing treatment or complaints 
related to the appellant's left wrist or left ankle.  This is 
indeed consistent with the appellant's February 2007 hearing 
testimony that he never sought medical attention, either VA 
or private, for the disabilities he is claiming service 
connection for.

Thus, the only pertinent postservice medical evidence is a 
February 2005 VA examination report showing that the 
appellant does not currently have the disabilities he is 
claiming.  In this regard, the February 2005 VA examiner 
diagnosed the appellant as having left Achilles tendonitis 
per history, resolved without residuals, x-rays normal, exam 
normal, no evidence of acute or chronic tendonitis; and, left 
wrist tendonitis per history, resolved, without residual, x-
rays normal, exam normal, no evidence of acute or chronic 
tendonitis.  

The Board has considered the appellant's statements and 
testimony regarding the pain and discomfort he has been 
experiencing in his left wrist and left ankle ever since 
service.  However, pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), aff'd sub nom. Sanchez-Benitez v. Principi, 
239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998). 

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Thus, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the absence of medical evidence establishing that the 
appellant has present left wrist and left ankle disabilities 
for which service connection is sought, the claims for 
service connection must be denied.  Because the competent 
evidence neither supports the claims, nor is in relative 
equipoise on the question of the existence of a current 
disability - the pivotal question in this case - the benefit-
of-the-doubt doctrine is not applicable in the adjudication 
of these claims.  See 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for status post fracture 
with open reduction of the right tibia and fibula is denied.

Entitlement to service connection for a left wrist 
disability, claimed as left wrist tendonitis, is denied.

Entitlement to service connection for a left ankle 
disability, claimed as left Achilles tendonitis, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


